Citation Nr: 1516596	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse, to include a rating in excess of 30 percent earlier than March 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 

3.  Entitlement to aid and attendance (A&A) allowance for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	B. Perry Morrison, Jr., Esq.


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2010, the Veteran, through his representative at the time, withdrew the following issues on appeal: neuropathy, hypertension, depressive disorder, narcolepsy, and type II diabetes mellitus.  A VA letter sent to the Veteran that same month confirmed the withdrawal of the appeal issues.  See 38 C.F.R. § 20.204.

In a January 2014 letter, the Veteran, through his attorney, recanted the intent to appeal the evaluation of his left arm shrapnel wound, as identified in an October 2013 Notice of Disagreement (NOD).  Id.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an October 2013 correspondence, the Veteran's attorney requested "an informal telephone conference as part of the RO review."  On remand, the intent for a hearing should be clarified.

Increased Rating for PTSD with alcohol abuse and TDIU

In an April 2011 statement, indicating that his PTSD symptoms were worse and that he could not work due to alcohol consumption.  In August 2011, he submitted VA-Form 21-8940, alleging an inability to work specifically due to PTSD.

The most recent PTSD examination was provided in May 2010.  The Veteran failed to report for a March 2012 VA General Medical examination.  However, the Veteran has repeatedly indicated that his PTSD symptoms have worsened over the pendency of the appeal-again, in his February 2013 substantive appeal.  

The Veteran's file on VBMS does contain an October 2014 request for a VA examination to evaluate the severity of PTSD.  However, there is no indication that this examination was actually completed, and, there is no examination report in the claims file.  On remand, the examination report should be made of record or a new examination scheduled.

The issue of entitlement to TDIU is inextricably intertwined with the evaluation for PTSD, to establish the schedular criteria for such entitlement (prior to the temporary, total evaluation for active throat cancer).  See 38 C.F.R. § 4.16.

Spousal A&A

A September 2013 VA letter informed the Veteran that his substantive appeal regarding the denial of spousal aid and attendance was received in May 2013 and, therefore, not timely.  However, the RO furnished the Veteran a Statement of the Case (SOC) in February 2013, and the Veteran's VA-Form 9 is date-stamped March 2013, within sixty days from the date the SOC was mailed.  See 38 C.F.R. § 20.302(b).  As the substantive appeal was timely, the appeal remains pending.  However, the issue has not yet been certified to the Board.


Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and his representative whether the Veteran desires a hearing.  If so, schedule a hearing.

2.  If already provided, incorporate into the Veteran's claims file the results from the VA examination for PTSD requested in October 2014.  If no examination has been provided since October 2014, schedule a VA psychiatric examination to evaluate the Veteran's PTSD.  

3.  Thereafter, readjudicate the three issues on appeal: TDIU, PTSD and aid and attendance.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

